Appeal from a decision of the Workers’ Compensation Board, filed December 13, 1978, which reversed a Workers’ Compensation Law Judge’s decision allowing the claim and found that the accident and death did not arise out of and in the course of employment. The board found: "Based on the testimony of the witnesses, the golf tournament was not sponsored by the employer, attendance of the tournament was voluntary and time off was charged to employees’ leave time, there was no control or monies advanced by the employer, that decedent’s death did not arise out of and in the course of employment.” There is substantial evidence to sustain the determination of the board. The essential nexus between the golf tournament and the employer has not been established (Matter of Tedesco v General Elec. Co., 305 NY 544; Matter of Wilson v General Motors Corp., 298 NY 468; Matter of Dapp v New York State Liq. Auth., 50 AD2d 250). Decision affirmed, without costs. Greenblott, J. P., Staley, Jr., Main, Mikoll and Casey, JJ., concur.